        Case 1:21-cv-00553-GBD-JLC Document 16 Filed 07/29/21 Page 1 of 2


                                                                                                    7/29/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
NIGEL NAGUAN FREDERICKS,                                                :
                                                                        :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-553 (GBD) (JLC)
                                                                        :
JANE DOE,                                                               :
                                                                        :
                                                                        :
                                    Defendant.                          :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On April 14, 2021, the Court issued an order pursuant to Valentin v. Dinkins,

121 F.3d 72 (2d Cir. 1997), directing the New York City Law Department to

ascertain the identity of the Jane Doe dentist whom Fredericks seeks to sue and

provide the address where she may be served. Dkt. No. 11, at 1. The Order further

directed Fredericks to file a second amended complaint naming the Jane Doe

defendant within 30 days of receiving the information. Id. at 2.

        On June 14, 2021, the New York City Law Department provided the

following name and address: Ninamarie Fallacaro c/o Dr. Andrew Koukoulasr or

Mrs. Nicole Mahabir, Correctional Health Services, 19-10 49th Street Astoria, New

York 11105. Dkt. No. 15. To date, the Court has not received a second amended

complaint from Fredericks. In reviewing the docket, however, it appears that

Frederick’s prisoner identification number was incorrectly listed 141404251 instead

of 1411904251, the latter of which corresponds to the identification number on his



                                                        1
      Case 1:21-cv-00553-GBD-JLC Document 16 Filed 07/29/21 Page 2 of 2




application to proceed in forma pauperis (“IFP”). See Dkt. No. 1, at 2. Using the

New York City Department of Correction’s “Inmate Lookup Service,” the Court has

identified a “Fredericks, Nigel,” with the ID number listed on the IFP application,

located at G.R.V.C., not A.M.K.C. In an abundance of caution, the Court will mail a

copy of this Order and the City’s June 14, 2021 letter to both addresses.

      Accordingly, Fredericks is directed to file a second amended complaint by

August 31, 2021.


      SO ORDERED.

Dated: July 29, 2021
       New York, New York




A copy of this Order has been mailed
to the following:

Nigel Naguan Fredericks
141404251
A.M.K.C.
18-18 Hazen St.
Bronx, NY 11370

and

Nigel Naguan Fredericks
1411904251
George R. Vierno Center (GRVC)
09-09 Hazen Street
East Elmhurst, NY 11370




                                          2
